As filed with the Securities and Exchange Commission on December 07, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 100 N. Sixth Street, Suite 412A, Minneapolis, MN 55403 (Address of principal executive offices) (Zip code) Steven C. Leuthold 100 N. Sixth Street, Suite 412A, Minneapolis, MN 55403 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2007 Date of reporting period:October 1, 2006 – September 30, 2007 Item 1. Report to Stockholders. The Leuthold Funds Dear Fellow Shareholders: First and foremost, we’d like to thank all of you for your continued support over the last twelve months. While our family of mutual funds has grown over the years,we continue to recognize that the relationship we have with our shareholders is built on confidence and trust. Each day, every member of the Leuthold Weeden Capital Management team works hard to build and maintain this important relationship with our shareholders,and strives to build upon the firm’s reputation for investment excellence. This most recent fiscal year was an exciting period of growth for our firm.The successful launches of the LeutholdAssetAllocation Fund and the Leuthold Select Equities Fund on May 24,2006,provided viable alternatives to our Leuthold Core Investment Fund and Leuthold Select Industries Fund, both of which were closed in early 2006. Additionally, we launched our newest fund, the Leuthold Undervalued & Unloved Fund on November 14,2006.Interest in these three new offerings during the last year and a half has been very encouraging, and demonstrates the high level of confidence shareholders have in our investment management processes and disciplines. One of the foundations of our successful track record lies in our internal research capabilities. We are proud of our reputation as one of the premier independent financial research firms, and we are equally proud of our proven ability to integrate this expertise into our asset management processes. Looking forward, we are confident that our ongoing research efforts, our conviction in our philosophies, and adherence to our disciplines will allow us to carry on this success. A year ago, we had a cautious tone toward the outlook for stocks in the coming twelve months, noting that the U.S. economic and stock market cycles had likely transitioned into the “mature” stage, with limited additional upside potential. Although the stock market and economy have continued to expand since then, our cautious outlook has not hindered our asset allocation strategy performance record, and in fact it has outperformed the broad stock market during this period. Over the 12-months ended September 30, 2007, the Leuthold Core Investment Fund appreciated 24.32%, and the Leuthold Asset Allocation Fund appreciated 19.46%, both ahead of the 16.43% total return gain for the S&P 500 over that period. This performance leadership demonstrates that the flexible nature of both the Leuthold Core Investment Fund and Leuthold Asset Allocation Fund is an essential attribute in terms of attempting to take full advantage of changing market environments, with the intent of generating superior returns through various phases of market cycles. Additionally, the Leuthold Select Industries Fund gained 30.12%, and the Leuthold Select Equities Fund gained 34.54% in the 12-months ended September 30th 2007. Both of these fully invested all-equity Funds finished far ahead of the S&P 500’s 16.43% gain. Because the Leuthold Undervalued & Unloved Fund was launched on November 14th 2006, we do not yet have a full year of performance. However, since inception it is fair to say that performance has been quite disappointing, with a total return gain of 2.30%, significantly lagging the S&P 500’s 11.37% total return gain from the inception date of 11/14/06, through 9/30/07. At the same time, this performance has occurred during a period of time when “value” strategies have been generally underperforming, as a transition to “growth” stock leadership has been taking place. Finally, our ‘bear market’ Grizzly Short Fund (always 100% short) lost 8.82% total return during the 1 twelve months ended September 30th 2007, which was much less than the inverse of the S&P Mid Cap Index gain of +18.76% total return. Ø As we have often warned Grizzly Fund shareholders, it is very difficult (some would say impossible) to profit with an all-short stock portfolio during a rising market. Per the Prospectus, the Grizzly Short Fund (typically employed for hedging or speculative purposes) is always 100% short, regardless of our own market opinion. THE INVESTMENT OUTLOOK The final leg of the Funds’fiscal year (ending September 30th) was characterized by a market rally led by large cap stocks which pushed cap-weighted indexes such as the Dow Jones Industrial Average and S&P 500 toward new all-time highs. Earnings growth remained strong for large U.S. multi-national companies in particular, propped up by foreign demand for U.S. goods made“cheaper”by the falling dollar. Our work indicates, however, that earnings momentum for smaller U.S. companies is continuing to fade, suggesting that future market leadership may be primarily enjoyed by larger capitalization stocks. In mid-July 2007, our overall market analysis prompted us to underweight equities in our asset allocation portfolios, but this move did not cost us in terms of market performance. In fact, it did keep us defensive during a period of extreme volatility in the stock market as events in the sub-prime credit markets created panic throughout the greater capital markets. Since the end of the Funds’ fiscal year (September 30th), the stock market has continued to rise, and has been regularly achieving new cyclical bull market highs in the interim.As this letter is being written during the second half of October, our most recent composite analysis of over 190 different market indicators leads us to conclude that overall conditions within the U.S. stock market may now warrant a somewhat less-defensive structure within our flexible asset allocation portfolios. Hence, our current stock market outlook can be best described as“Neutral” at this time, essentially roughly the same amount of positive factors for the stock market as there are negative factors. At the same time, we continue to view the current strength in the stock market with caution. Although our quantitative assessment suggests that the environment for stocks appears healthier now than it did from July through September, there are also signs that market risks are still prevalent. There are many indications that inflationary pressures continue to build, and this year’s higher commodity and energy prices are likely to lead to rising consumer prices and/or shrinking profit margins in the near term. Moreover, the weakness in the residential housing market is likely to put a damper on consumer spending habits over the next twelve months (and beyond). As of the stock market’s closing level on October 22, 2007, the S&P 500 price index stood at about 1510, which brings the cumulative bull market gain in this cycle to about +94% (price only; measured from early October 2002). This compares to the average bull market cycle gain of +61% as measured by previous bull market cycles of the twentieth century. This is not to say that the gains in the current cycle are excessive, but our long term studies do suggest that we are somewhat beyond what would be considered an“average” stock market recovery. Ø The current economic expansion is now six years old, compared to the median length of 3^ years and the average length of about five years sinceWWII. (However, the two expansions prior to the current expansion averaged nine years in duration.) 2 Ø PostWWII economic history also indicates that bear markets get underway before an economic expansion ends - typically 6-12 months earlier. This is why the stock market is considered a “leading indicator” for the economy. Of course, models based purely on the stock market and economic history are far from precise and thus can only be considered proxies for what might be considered“typical” or“normal.” Nevertheless, as students of market history, we can’t help but acknowledge that the current stock market and economic cycle would be considered “later-stage” when compared to past cycles. History also warns us that this economic expansion is now beyond what would be considered“normal”in terms of duration, thus the odds of a recession occurring sometime in 2008 are elevated. Certainly, past experience demonstrates that market and economic cycles can extend beyond their long term averages, but we believe a heightened sense of skepticism is clearly appropriate when the current market cycle extends beyond historical norms. On a cumulative total return basis, the S&P 500 is now up 106.63% from its October 9, 2002, low through October 23, 2007, while the Leuthold Select Industries Fund is up 217.86% on a cumulative total return basis, and even the relatively lower risk Leuthold Core Investment Fund is up 154.62%, cumulative total return, over the same time frame. Ø In summary,at present we are neutral in our outlook for the stock market,however,the evidence before us suggests that a certain amount of caution is warranted. How long we remain neutral toward the U.S. stock market will hinge on future“weight of the evidence”assessments of our quantitative market analysis. Investors in the Leuthold Select Industries Fund, Leuthold Select Equities Fund, and Leuthold Undervalued & Unloved Fund should keep in mind that these Funds, per Prospectus, remain fully invested in stocks. If a bear market develops in the coming year, these Funds may go down as much, or more, than the market averages. (On the other hand the Grizzly Short Fund may do very well.) Ø All things considered, for those interested in a flexible, diversified holding, we believe our asset allocation strategy is the most appropriate for long-term investors and retirement account assets.This strategy can be obtained through our LeutholdAssetAllocation Fund (the successor to the Leuthold Core Investment Fund which closed to additional purchases on March 31,2006). FUND OVERVIEW Leuthold Core Investment Fund:This Fund’s strategy is flexible, value-oriented, and risk-averse. The Leuthold Core Investment Fund adjusts asset class exposure, based on underlying market dynamics and trends, in order to avoid undue risk, and attempt to take advantage of areas that appear poised to outperform. Assets are actively allocated between stocks, bonds, money market instruments, and foreign securities.When appropriate, the Fund may also hedge by selling short certain securities when our disciplines indicate potential underlying market weakness. While at times individual allocations may appear unorthodox, they are intended to come together as complementing positions in an effort to carry out the Fund’s guiding principle:make and keep positive returns. 3 Ø Through September 30, 2007, Lipper rankings placed this Fund’s 5-year performance in the top 4% of funds included within their “Flexible Portfolio Funds” category which contained 78 funds for that time frame. Leuthold Asset Allocation Fund: This is the successor to the now-closed Leuthold Core Investment Fund, which began trading on May 24, 2006. The strategy and objective of this Fund are identical to those of the Leuthold Core Investment Fund in terms of guiding disciplines, flexibility, asset class exposure, and risk aversion. The only difference between the two portfolios is in the stock selection approach employed for the primary domestic equity allocation. Ø The Leuthold Asset Allocation Fund currently uses a multi-strategy approach for domestic equity selection (Leuthold Select Equities and Leuthold Undervalued & Unloved, each described below). The balance of the strategies employed allows us to construct an equity portfolio that has risk-reward characteristics that we believe are suitable for an asset allocation portfolio. Ø The Select Equitiesstrategy is a bottom-up, stock-based quantitative model that ranks stocks on a bi-weekly basis. This strategy is also available as a stand-alone all-equity mutual fund. Ø The Undervalued & Unlovedequity strategy is a“value”stock screening methodology developed by The Leuthold Group in the mid-1970s. This stock screen has previously been employed in the Core Investment Fund when value-type stock exposure is targeted. This strategy is also available as a stand-alone all-equity mutual fund. Leuthold Select Industries Fund:Unlike the Leuthold Core Investment Fund and Leuthold Asset Allocation Fund, we cannot apply our asset allocation dexterity to this strategy. The Leuthold Select Industries Fund is mandated to remain 100% invested in stocks at all times.This attribute results in the potential for considerable volatility,undoubtedly higher risk, and the probability that investors will lose money when the stock market declines significantly. Ø Through September 30, 2007, Lipper ranked this Fund’s 5-year performance in the top 4% of funds included within their“Mid-Cap Growth” category which contained 349 funds for that time frame. The Select Industries Fund strategy is based on industry group rotation, industry stock selection, and sector concentrations. It is driven by a quantitative evaluation of over 150 equity-industry groups, attempting to detect where there may be collective strength and emerging leadership potential, while exposing areas that appear vulnerable. Ø The element of sector/industry group concentrations results in this Fund’s higher volatility profile, being potentially more risky while offering potentially more reward. Leuthold Select Equities Fund: This is the successor Fund to the now-closed Leuthold Select Industries Fund, and it began trading on May 24, 2006. The Leuthold Select Equities Fund is mandated to remain 100% invested in stocks at all times. This attribute results in the potential for considerable volatility, undoubtedly higher risk, and the probability investors will lose money when the stock market declines. The Fund differs from the Leuthold Select Industries Fund is in its approach to equity selection. Whereas the Select Industries employs a top-down industry group approachas the primary driver to portfolio construction, the 4 Leuthold Select Equities Fund uses a quantitative bottom-up,stock pickingstrategy.While the Select Equities Fund can, at times, result in similar sector and/or industry group over-weights, the overlap of specific equity securities between the two strategies is expected to be minimal. Ø The Select Equities Fund typically maintains approximately equally-weighted positions in about 50 individual stocks, selected per a multi-factor quantitative discipline. This model is run on a bi-weekly basis. The strategy is based on a stock rating system that was originally developed by The Leuthold Group in the late-1980s. Grizzly Short Fund: This is an actively managed Fund that is 100% short a package of individual stocks. Short-selling strategies are aimed at profiting when stock prices decline. Even when our firm is bullish toward the stock market, the Grizzly Short Fund’s policy mandates the portfolio to target 100% exposure in stocks sold short. Because of this, shareholders should anticipate they will most likely lose money investing in this Fund when stock prices, in general, are in a rising trend. The Grizzly Short Fund is a tool for sophisticated users. Traders, sophisticated investors, and speculators who anticipate the market may decline will employ the Grizzly Short Fund to tactically regulate stock market risk. It is also used in varying degrees with other multifaceted portfolio strategies. This is not a Fund for buy and hold investors! The Fund can also be used as a tax efficient vehicle for investors seeking to lower equity exposure without triggering capital gains as a result of selling stock positions. Ø The Grizzly Short Fund typically maintains approximately equally-weighted short positions in about 50 individual stocks, initially selected per a multi-factor quantitative discipline. Each position is monitored daily and subject to a set of short covering disciplines A LOOK IN THE REARVIEW MIRROR Ø In this section we provide an overview of the performance (good and bad) of the Leuthold Funds that traded for the entire fiscal year ended 9/30/07. Leuthold Core Investment Fund (closed to new investment) This is our flagship Fund, with current assets of about $1.8 billion. As previously noted, for the fiscal year ended September 30th, the Fund posted a total return of +24.32%, compared to +16.43% for the S&P 500. Despite a somewhat lower than normal equity exposure for a portion of the year, a considerable amount of the positive return for the Core Fund came from our common stock commitments, both in “Emerging Market” equities, and the “Select Industries”portion of the portfolio. For the year, an average of 7.8% of assets was invested in emerging market equities, with 52% on average in the Select Industries equity allocation. For the 12-months ended September 30th our equity commitment in emerging market equities resulted in a 68% gain, while the Select Industries portion of the equity exposure added more than 30%.Additional details on performance drivers for the Select Industries stocks appear later in this section. Employing the use of equity short hedges, we reduced our net equity exposure to our normal guideline minimum of 30% following the bearish reading of our composite market indicator in mid-July. Our negative stance was maintained throughout the balance of the third quarter.As a result, our net equity exposure for the 12-months ended September 30, 2007, averaged about 58%. 5 Our Core Fund’s normal minimum guideline for fixed incomeis 30% of assets. Throughout the year, our comparative analysis has suggested that attractive fixed income opportunities on a risk-reward basis were somewhat limited, leading us to have a lower than minimum exposure to fixed income securities during the entire course of the year. For the year, we had an average 21% of portfolio assets allocated to fixed income. In the fourth quarter of 2006, we sold our remaining position in corporate automotive bonds (then limited to GMAC issues).We originally established a position in these bonds back in May 2005, as the auto industry was hit with a steady stream of bad news and debt downgrades. In the interim, we made a number of successful tactical shifts in and out of specific positions. The remaining positions in our GMAC issues were up about 29% from purchase, at their time of sale. Throughout the year, our fixed income position included U.S. Treasury Notes, which from a risk/reward perspective, appeared to be much more attractive than anything of longer duration, such as 10 year Treasuries. During the fiscal year, we added and then reduced our exposure to this position, which was finally eliminated in mid-July with a small gain. Gains in our current fixed income positions have been much more impressive. In early January, we introduced positions in Australian and New Zealand Bonds. These issues offered attractive yields compared to U.S. Treasuries and also offered a way to play our expectations for a weakening dollar. Through September 30th, the Aussie Bonds had gained 15% on a total return basis and the New Zealand Bonds had gained 12%. Currently, about 5% of portfolio assets are allocated here. Our positions in metals linked notes also benefited our fixed income performance. These notes offer slightly lower comparative yields, but they allow participation in metals price movements such as Aluminum, Copper, Zinc, Tin, Nickel, and Lead. Since their February introduction, these notes have gained 15% (total return), with much of this performance due to rising industrial metals spot prices. Sustained leadership from Emerging Market equities continued to enhance performance during the year. For the fiscal year, we had an average 7.8% of assets deployed here, which is somewhat above our normal minimum core position (5%). For the 12-month period ended September 30, 2007, our Emerging Market positions had rallied 62%. After six years of very strong performance, we believe that expectations may now be running ahead of realities, and that Emerging Market equities are showing signs of a bubble. Currently, we have reduced our holding to about 5.4% of assets, which is still slightly above our normal core position of 5%. In mid-July we eliminated our remaining positions in Japanese equities.
